In his motion for rehearing appellant says, as his first grounds, that an opinion was rendered in this case on the very date that it was submitted without appellant having opportunity to present his argument in the case.
The record discloses that the transcript was filed on November 14, 1941; that it was set for submission on the 11th day of February, 1942, and that the opinion affirming the judgment of the trial court was delivered on February 18th. No brief was filed in behalf of appellant by the date of submission on February 11th and none was tendered for filing on or before February 18th. Appellant's counsel did not appear on said date to make an oral argument in his behalf. It, therefore, appears that appellant's complaint that he was defeated in his right to present the case in this court is error. *Page 614 
We have examined the evidence on the question of identification and considered the argument thereon in the motion for rehearing. We are of the opinion that a proper disposition was made of the questions raised and that the motion for rehearing should be denied, which is, accordingly, done.